Name: Commission Regulation (EEC) No 3238/85 of 19 November 1985 derogating from Regulation (EEC) No 1244/82 as regards the number of suckler cows to be taken into consideration for the granting of the premiums for maintaining suckler cows for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 85 Official Journal of the European Communities No L 308/5 COMMISSION REGULATION (EEC) No 3238/85 of 19 November 1985 derogating from Regulation (EEC) No 1244/82 as regards the number of suckler cows to be taken into consideration for the granting of the premiums for main ­ taining suckler cows for the 1985/86 marketing year suckler cows initially declared in the application provided for in Article 1 ( 1 ) of Regulation (EEC) No 1244/82 on condition that the region where their holdings are located is experiencing a shortage of fodder supplies due to abnormally bad weather, and the region is defined by the competent national authorities referred to in Article 1 ( 1 ) of Regulation (EEC) No 1244/82. Article 2 1 . Where the number of suckler cows initially declared is reduced, the producer shall be entitled to the premium for the number of suckler cows actually held during the period referred to in Article 2 (2) of Regulation (EEC) No 1357/80 . 2. Where premiums have already been paid to the producer in respect of the number of suckler cows declared in his initial application , the Member States shall take appropriate measures to recover the premiums paid in respect of the number of cows for which the producer is no longer entitled to the premium. Article 3 Member States shall notify the Commission of the regions referred to in Article 1 and of the number of applications for reductions . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as last amended by Regula ­ tion (EEC) No 1 1 98/82 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1244/82 (3), as amended by Regulation (EEC) No 1709/83 (4), laid down detailed rules for the implementation of the system introduced by Regulation (EEC) No 1357/80 ; Whereas, in principle, in order to retain entitlement to the premium, a producer must maintain a number of suckler cows at least equal to that for which the premium was granted, for the full duration of the prescribed period of maintenance ; Whereas, in the 1985/86 marketing year, certain regions of the Community experienced exceptional difficulties in the form of a shortage of fodder supplies caused by the abnormally bad weather ; whereas, by way of derogation from the principle set out above, there would appear to be justification in these cases, which are not considered as cases of force majeure, for maintaining the right to the premium in respect of the number of suckler cows actually held during the prescribed period ; whereas special rules should therefore be established for reducing the number of suckler cows ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 For the 1985/86 marketing year, producers may apply before 1 January 1986 for a reduction in the number of Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to applications submitted in respect of the 1985/86 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 140, 5 . 6 . 1980, p. 1 . (2) OJ No L 140, 20 . 5 . 1982, p. 28 . (3) OJ No L 143, 20 . 5 . 1982, p. 20 . (4) OJ No L 166, 25 . 6 . 1983, p. 16 .